Citation Nr: 1805352	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  09-02 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a pulmonary disability, including chronic obstructive pulmonary disease (COPD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1977 to September 1992. The Veteran died in September 2014 and the appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville Tennessee.

In March 2012, the Board remanded these claims to the RO for further development and consideration. After an SSOC was issued in November 2013 but prior to the Board issuing a decision on the appeal, the Veteran passed away, and the Board dismissed the appeal in December 2014.

In July 2015, the appellant reopened the appeal, and in August 2017, the Board requested a Veterans Health Administration (VHA) opinion. The VHA opinion was provided in October 2017. The appellant was provided a copy of the VHA opinion and was given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903. The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1. A pulmonary disability, including COPD, is not shown to have had its onset in service, nor is it otherwise related to service.

2. The preponderance of the evidence is against a finding that the Veteran was unable to obtain or maintain any form of substantially gainful employment due to the Veteran's service-connected disabilities.

CONCLUSIONS OF LAW

1. The requirements for service connection for a pulmonary disability, to include COPD, have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The requirements for entitlement to a TDIU rating have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Neither the appellant nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

The appellant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give the appellant the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

The Veteran was diagnosed with COPD in 1999, and the Veteran's COPD continued until he passed away in September 2014. As such, the first element of service connection requiring a current disability during the period on appeal has been met. 

The Veteran was hospitalized with chest pain in March 1992 prior to his discharge from service.  At his separation examination, the Veteran reported a history of asthma and shortness of breath. However, a clinical evaluation indicated that the Veteran's lungs and chest were normal, and it was noted that the Veteran reported smoking a pack of cigarettes per day for 17 years. 

The appellant contends that the Veteran's COPD is the result of his time in service. However, the pulmonologist who provided the October 2017 VHA opinion opined that the Veteran's severe COPD more likely arose from chronic bronchitis and emphysema, which were caused from the Veteran's longstanding tobacco smoking, as opposed to any incident, event, or injury in service. A VA examination in December 2012 also indicated that the Veteran's COPD was more likely related to his history of longstanding tobacco smoking. The Veteran's statements during service indicate he began smoking in 1975, if not earlier, and continued through 2010, and the Veteran's lung biopsy was consistent with tobacco smoking resulting in emphysema. The pulmonologist further opined that the Veteran's emphysema led to the need for supplemental oxygen and contributed to his COPD and chronic bronchitis, which is supported by the evidence indicating that the airway hyperreactivity associated with chronic bronchitis had resolved by 2008-correlating with the Veteran's decreased smoking volume at that time. Additionally, the Veteran's STRs do not indicate any clear exposure or event in military service that would have contributed to the Veteran's respiratory disability.

The examiner acknowledged that the Veteran reported shortness of breath numerous times throughout service and at his separation examination in June 1992. The language at the separation examination asked whether the Veteran was currently experiencing or had a history of shortness of breath. As such, it is unclear whether the Veteran was currently experiencing shortness of breath or whether he had simply experienced shortness of breath in the past. The examiner opined that the Veteran was likely reporting past symptoms as there was minimal objective evidence of airway hyperreactivity, asthma, chronic bronchitis, or any other pulmonary disability recorded in the Veteran's medical records until after discharge from service.
The Board acknowledges that at various times throughout the Veteran's medical treatment records he was diagnosed with pulmonary fibrosis and asthma. The pulmonologist who provided the October 2017 VHA opinion indicated that the Veteran likely did not have pulmonary fibrosis or asthma. The Veteran STRs indicate that he reported he had asthma as a child, but lung examinations in service are not consistent with asthma, nor did he report asthma on his entrance examination, and the Veteran's medical records do not show treatment for asthma. Additionally, pulmonary fibrosis was suspected, but the Veteran's lung biopsy did not show fibrosis.  

The Board also acknowledges that the Veteran was noted to have lung cancer at the time of his death. The Veteran's claims file does not indicate a diagnosis of lung cancer. However, the pulmonologist who provide the October 2017 VHA opinion opined that the Veteran's lung cancer was also most likely related to his long-standing history of tobacco smoking. 

The Board finds there is no nexus between the Veteran's diagnosed COPD and other pulmonary disabilities and the Veteran's military service. As such, service connection cannot be granted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claims must be denied.

III. TDIU

A TDIU rating may be granted upon a showing that the Veteran was unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. See 38 C.F.R. § 4.16(a). There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a). Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id. 

If the Veteran does not meet the aforementioned criteria, a total disability may still be assigned, but on a different basis. It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Therefore, the rating boards are required to submit to the Director, Compensation Service, for extraschedular consideration all cases of Veterans who were unemployable by reason of service-connected disabilities, but who failed to meet the percentage of standards set forth in 38 C.F.R. § 4.16(a). Id. 

In determining whether the Veteran was unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). The Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Court has held that the central inquiry in determining whether the Veteran was entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, was unable to secure or follow any form of substantially gainful occupation which was consistent with his educational and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. The Board also notes that the ultimate question of whether the Veteran was capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that the Veteran was unemployed or has difficulty obtaining employment is not enough. A high rating itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether the Veteran was capable of performing the physical and mental acts required by employment, not whether he could find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran was service connected for coronary atherosclerosis, with a 10 percent rating from September 30, 1992 to February 20, 2002 and a 30 percent rating from February 21, 2001, and gastroesophageal reflux, with a noncompensable rating from September 30, 1992 to December 12, 2007 and a 10 percent rating from December 13, 2007. The Veteran's combined rating for compensation purposes is 10 percent from September 30, 1992 to February 20, 2002; 30 percent from February 21, 2002 to December 12, 2007; and 40 percent from December 13, 2007. As the Veteran does not have a total combined rating over 70 percent, the schedular criteria have not been met for TDIU.  Regardless, the Board will consider whether referral for extraschedular consideration of a TDIU is warranted.

The Veteran served in the U.S. Army for 18 years. Prior to his service, he worked in farm labor. After discharge from service, the Veteran was unemployed until July 1994 when he was employed by the U.S. Postal Service (USPS) until September 1995. From December 1996 to July 1997, the Veteran worked as a stock clerk and installer at an automotive center, and from June 1999 to July 1999 the Veteran worked at a paper mill.

The Veteran, at a VA examination in February 2008, reported that his activity and ability to maintain employment was limited by his COPD. December 2008 work-release paperwork indicated the Veteran was limited to sedentary work due to his pulmonary disabilities. On his December 2008 VA Form 9, Appeal to the Board, the Veteran indicated he was unable to work because of his lung disability, noting that it was difficult to work because of the tubes associated with the oxygen tank he needed to use continuously. An October 2011 statement submitted by the Veteran indicated he was in a VA home-based primary care program because he was no longer able to take care of himself due to his pulmonary disabilities, and he had begun to use a wheelchair regularly.

Social Security Administration (SSA) records also indicate that the Veteran received SSA disability benefits for his COPD. The Veteran indicated that respiratory failure, including pulmonary fibrosis, emphysema, and a heart attack, were the illnesses that limit his ability to work in that they cause him to have shortness of breath.

The Veteran had consistently reported that he was unable to work as a result of his lung disability. This is also supported by medical records and SSA records. However, as the Veteran's lung disability is not service connected, the Board can only consider the impact the Veteran's coronary atherosclerosis and gastroesophageal reflux had on his employability. The Veteran did not note that these service-connected disabilities were the cause of his unemployment, and the Veteran's medical records do not indicate that the Veteran's service-connected disabilities were the cause of his unemployability. As such, referral to the Director, Compensation Service, for extraschedular consideration is not warranted. 



ORDER

Entitlement to service connection for a pulmonary disorder, including COPD, is denied. 

Entitlement to a TDIU is denied.




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


